AMENDMENT NO. 3 TO
LEASE AGREEMENT




THIS AMENDMENT NO. 3 TO LEASE AGREEMENT (this “Amendment”) is made effective as
of February 28, 2020 (“Effective Date”) by and between BOMAX PROPERTIES, LLC
(“Bomax”) and TRANSACT TECHNOLOGIES INCORPORATED (“TransAct”).


RECITALS:


WHEREAS, Bomax and TransAct entered into a certain Lease Agreement dated July
18, 2001 (the “Original Lease”), pursuant to which TransAct leased the “Leased
Premises”, as defined therein, from Bomax;


WHEREAS, the Original Lease was amended pursuant to a certain Amendment No. 1 to
Lease Agreement dated May 8, 2012 and a certain Amendment No. 2 to Lease
Agreement dated January 14, 2016 (the Original Lease, as amended, the “Lease”),
which, inter alia, extended the “Lease Term”, as defined in the Original Lease,
through May 31, 2021;  and


WHEREAS, TransAct has requested and Bomax has agreed to extend the Lease Term
and otherwise amend the Lease upon the terms and conditions contained herein
(all defined terms used herein, as evidenced by the first letter thereof being
capitalized, not otherwise defined herein, shall be as defined in the Lease).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.            Amendment of the Lease.   The Lease is hereby amended as follows:


(a)            Article II is amended to extend the Lease Term through May 31,
2025.


(b)            Article III, Section A, is amended to refer to base rent in the
following amounts for the following periods:


Period:
 
Rent Per Square Foot:
   
Aggregate Annual Rent:
   
Monthly Payment:
 
June 1, 2019 - May 31, 2020
 
$
7.50
   
$
554,152.50
   
$
46,179.38
 
June 1, 2020 - May 31, 2021
 
$
7.75
   
$
572,624.25
   
$
47,718.69
 
June 1, 2021 - May 31, 2022
 
$
6.00
   
$
443,322.00
   
$
36,943.50
 
June 1, 2022 - May 31, 2023
 
$
6.00
   
$
443,322.00
   
$
36,943.50
 
June 1, 2023 - May 31, 2024
 
$
6.00
   
$
443,322.00
   
$
36,943.50
 
June 1, 2024 - May 31, 2025
 
$
6.00
   
$
443,322.00
   
$
36,943.50
 




--------------------------------------------------------------------------------



(c)            Provided that TransAct is not then in default under the Lease
(following any required notice to TransAct and following the expiration of any
applicable cure period) and the Lease remains in full force and effect, TransAct
is granted an option (the “Option”) to extend the Lease Term from June 1, 2025
to May 31, 2029 with base rent in the following amounts for the following
periods:


June 1, 2025 - May 31, 2026
 
$
6.50
   
$
480,265.50
   
$
40,022.13
 
June 1, 2026 - May 31, 2027
 
$
6.50
   
$
480,265.50
   
$
40,022.13
 
June 1, 2027 - May 31, 2028
 
$
6.50
   
$
480,265.50
   
$
40,022.13
 
June 1, 2028 - May 31, 2029
 
$
6.50
   
$
480,265.50
   
$
40,022.13
 


(d)            If TransAct does not provide Bomax with written notice of its
exercise of the Option on or before May 31, 2024, the Option shall expire and be
of no further force and effect.  If TransAct timely exercises the Option, upon
the request of either party, the parties shall execute an amendment to Article
II and Article III, Section A of the Lease further documenting such.


2.            Miscellaneous.



    (a)            Except as amdended hereby, the Lease remains in full force
and effect.


(b)            Bomax represents and warrants that the only broker that it has
dealt with regarding this Amendment is Warren Real Estate. TransAct represents
and warrants that the only broker that it has dealt with regarding this
Amendment is CBRE.  Bomax has agreed to pay both Warren Real Estate and CBRE 3%
of the base rent set forth in Section 1(b) above for the extension term running
from June 1, 2021 until May 31, 2025.  To the extent any additional brokerage
fees are payable to CBRE as a result of this Amendment, such shall be the sole
responsibility of TransAct.


(c)            This Amendment shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in the State of New York and shall be construed without regard to any
presumption or other rule requiring the construction of an agreement against the
party causing it to be drafted.


(d)            This Amendment may be executed in any number of counterparts,
each of which shall be an original, but which together constitute one and the
same instrument.   Signatures delivered by facsimile or electronically shall be
deemed original signatures for all purposed of this Agreement.


(e)            TransAct hereby confirms that, to its actual knowledge, it has no
claim, set-off, counterclaim, defense or other cause of action against Bomax
arising out of the Lease.  To the extent that any such claim, set-off,
counterclaim, defense or other cause of action may exist with respect to which
TransAct has actual knowledge as of the date of this Amendment, such claim,
set-off, counterclaim, defense or other cause of action is hereby expressly and
knowingly waived and released by TransAct.



--------------------------------------------------------------------------------

(f)            Bomax hereby confirms that, to its actual knowledge, it has no
claim, set-off, counterclaim, defense or other cause of action against TransAct
arising out of the Lease.  To the extent that any such claim, set-off,
counterclaim, defense or other cause of action may exist with respect to which
Bomax has actual knowledge as of the date of this Amendment, such claim,
set-off, counterclaim, defense or other cause of action is hereby expressly and
knowingly waived and released by Bomax.


(g)            Article XXIV is amended to provide that all notices to TransAct
will be sent to the Premises (20 Bomax Drive, Ithaca, New York 14850) with a
copy to TransAct Technologies, 1 Hamden Center, 2319 Whitney Avenue, Suite 3B,
Hamden CT 06518, Attn: Steven DeMartino, President.


(h)            Article XIX, Section B is amended to add the following:


“or such longer time period as may be necessary to cure any non-monetary default
that is of such a nature that it cannot be completely cured within such thirty
(30) day period;”


(i)            Landlord hereby represents and warrants that as of the date of
this Amendment there is no mortgage that encumbers the Premises.


[Balance of this Page Blank; Signature Page Follows]





























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to Lease
Agreement as of the date first above written.




BOMAX PROPERTIES, LLC




By:       /s/  Robert Jeffery Dean
                                                                           

Name:  Robert Jeffery Dean                      

Title:    Manager                                        





TRANSACT TECHNOLOGIES  INCORPORATED




By:       /s/  Steven A. DeMartino
                                                                           

Name:  Steven A. DeMartino                    

Title:    President and CFO                        

 






















































